Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US20200178821A1; hereinafter known as Wu). 
	Regarding claim 1, Wu teaches a method for processing a photoplethysmogram (PPG) signal ([See Wu 0007]), the method comprising: 
	removing, by a device (See Wu [0030], Figure 1 part 130 ), a baseline drift from the PPG signal (See Wu [0010] and [0038], and see Figure 3A is the raw PPG signal and the dashed line is the baseline signal) ; 
	obtaining, by the device (See Wu [0030]), a drift removed signal, based on removing the drift from the PPG signal (See Wu [0038], and see Figure 3B PPG signal with baseline removed); 
	filtering, by the device, the drift removed signal (See Wu [0039]); obtaining, by the device, a filtered signal based on filtering the drift removed signal (See Wu [0038], signal is filtered (“smoothed”) ), based on filtering the drift removed signal; 
	performing, by the device, motion artifact correction on the filtered signal (See Wu [0039], “computing device filters out motion artifact noise in the PPG signal); 
	and obtaining, by the device, a corrected signal, based on performing the motion artifact correction on the filtered signal (See Wu [0039], and Figure 4 “ solid line is the filtered PPG signal segment after motion artifact noise in the PPG signal segment is filtered out”).	Regarding claim 2, Wu teaches measuring at least one of a blood pressure, a heart rate, an oxygen saturation, a glucose level, and a mental stress level based on the corrected signal (See Wu [0017] “obtaining an estimated heart rate according to the PPG spectrum diagrams and the motion spectrum diagrams; and determining whether cardiac arrhythmia is present based on the filtered PPG signal segments and the estimated heart rate”).
	Regarding claim 11, Wu teaches a system for processing a photoplethysmogram (PPG) signal (See Wu Abstract, and see Figure 1), the system comprising:
 a memory configured to store instructions (See Wu [0031], and see Figure 1 memory 138);  
a processor (See Wu Figure 1 Processor 134) configured to execute the instructions to: 	remove a baseline drift from the PPG signal (See Wu [0010] and [0038], and see Figure 3A is the raw PPG signal and the dashed line is the baseline signal); 
16obtain a drift removed signal, based on removing the baseline drift from the PPG signal (See Wu [0038], and see Figure 3B PPG signal with baseline removed); 
filter the drift removed signal (See Wu [0039); 
obtain a filtered signal, based on filtering the drift removed signal (See Wu [0038], signal is filtered (“smoothed”)); 
perform motion artifact correction on the filtered signal (See Wu [0039], “ computing device filters out motion artifact noise in the PPG signal); and 
obtain a corrected signal, based on performing the motion artifact correction on the filtered signal (See Wu [0039], and Figure 4 “ solid line is the filtered PPG signal segment after motion artifact noise in the PPG signal segment is filtered out”). 	Regarding claim 12, Wu teaches wherein the processor (See Wu Figure 1 processor 134) is further configured to: measure at least one of a blood pressure, a heart rate, an oxygen saturation, a glucose level, and a mental stress level based on the corrected signal (See Wu [0017] “obtaining an estimated heart rate according to the PPG spectrum diagrams and the motion spectrum diagrams; and determining whether cardiac arrhythmia is present based on the filtered PPG signal segments and the estimated heart rate”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Tang et al. (“PPG Signal Reconstruction using a combination of Discrete Wavelet Transform and Empirical Mode Decomposition”; hereinafter known as Tang).	Regarding claim 3, Wu teaches wherein removing the baseline drift from the PPG signal comprises; 
removing the drift signal from the PPG signal (See Wu [0010] and [0038], and see Figure 3A is the raw PPG signal and the dashed line is the baseline signal); and 
obtaining the drift removed signal based on removing the drift signal from the PPG signal (See Wu [0038], and see Figure 3B PPG signal with baseline removed).
	Wu is silent to performing a multi-level decomposition on the PPG signal using discrete wavelet transform (DWT); obtaining approximation coefficients, based on performing the multi-level decomposition on the PPG signal; obtaining a drift signal from the approximation coefficients at a pre-defined level. Tang teaches a multi-level decomposition on the PPG signal using discrete wavelet transform (DWT) (See Tang page 1 Figure 1, DWT, and see Page 2 section D para 1 “PPG signals will be evaluated using DWT method”), obtaining approximation coefficients, based on performing the multi-level decomposition on the PPG signal (See Tang page 2 section D paragraph 2 “the output coefficients of the low-pass filter are known as approximation coefficients”), obtaining a drift signal from the approximation coefficients at a pre-defined level (See Tang page 2 section D para 2 “ the approximation coefficients can be further decomposed the low frequency components are then further split into low-low and high-low components”, also see page 2 para 1 DWT is used for noise reduction therefore the low frequency components extracted is the drift signal causing noise within PPG signal ). It would have been obvious to one of ordinary skill in the art before the effective filing to provide Wu to perform a multi-level decomposition on the PPG signal using discrete a wavelet transform (DWT); obtain approximation coefficients, based on performing the multi-level decomposition on the PPG signal; obtain a drift signal from the approximation coefficients at a pre-defined level in order to provide preprocessing steps which can further improve the signal to noise ratio within the PPG signal allowing for improvement in preventative actions when monitoring abnormal health conditions (See Tang abstract and page 2 section C “DWT in order to further improve the SNR”).
	Regarding claim 4, Wu is silent to wherein the multi-level decomposition is performed by using a Daubechies 4 (db4) mother wavelet. Tang teaches multi-level decomposition is performed by using a Daubechies 4 (db4) mother wavelet (See Tang page 2 section D para 2 “ he mother wavelet used in this paper is a Daubechies 4”). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Wu with the multi-level decomposition using a Daubechies 4 (db4) mother wavelet filter to further remove motion artifacts and provide a reliable heart rate estimation form the PPG signal (See Tang abstract and page 2 section D para 2 “ the mother wavelet used in this paper is a Daubechies 4”)	Regarding claim 13, Wu teaches remove the drift signal from the PPG signal (See Wu [0010] and [0038], and see Figure 3A is the raw PPG signal and the dashed line is the baseline signal); and obtain the drift removed signal, based on removing the drift signal from the PPG signal (See Wu [0038], and see Figure 3B PPG signal with baseline removed).	Wu is silent to perform a multi-level decomposition on the PPG signal using discrete a wavelet transform (DWT); obtain approximation coefficients, based on performing the multi-level decomposition on the PPG signal; obtain a drift signal from the approximation coefficients at a pre-defined level. Tang teaches a multi-level decomposition on the PPG signal using discrete wavelet transform (DWT)(See Tang page 1 Figure 1, DWT, and see Page 2 section D para 1 “ PPG signals will be evaluated using DWT method”), obtaining approximation coefficients, based on performing the multi-level decomposition on the PPG signal (See Tang page 2 section D paragraph 2 “the output coefficients of the low-pass filter are known as approximation coefficients”), obtaining a drift signal from the approximation coefficients at a pre-defined level (See Tang page 2 section D para 2 “ the approximation coefficients can be further decomposed the low frequency components are then further split into low-low and high-low components”, also see page 2 para 1 DWT is used for noise reduction therefore the low frequency components extracted is the drift signal causing noise within PPG signal ). It would have been obvious to one of ordinary skill in the art before the effective filing to provide Wu to perform a multi-level decomposition on the PPG signal using discrete using discrete a wavelet transform (DWT); obtain approximation coefficients, based on performing the multi-level decomposition on the PPG signal; obtain a drift signal from the approximation coefficients at a pre-defined level in order to provide preprocessing steps which can further improve the signal to noise ratio within the PPG signal allowing improvement in preventative actions when monitoring abnormal health conditions (See Tang abstract page 2 section C “DWT in order to further improve the SNR”).
	Regarding claim 14, Wu is silent to wherein the multi-level decomposition is performed by using a Daubechies 4 (db4) mother wavelet. Tang teaches multi-level decomposition is performed by using a Daubechies 4 (db4) mother wavelet (See Tang page 2 section D para 2 “ the mother wavelet used in this paper is a Daubechies 4”). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Wu with the multi-level decomposition using a Daubechies 4 (db4) mother wavelet filter to further remove motion artifacts and provide a reliable heart rate estimation form the PPG signal (See Tang abstract and page 2 section D para 2 “ the mother wavelet used in this paper is a Daubechies 4”). 
	Claim 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ochs et al. (US20130080489A1; hereinafter known as Ochs).
	Regarding claim 5, Wu teaches the method of wherein filtering the drift removed signal is performed (See Wu [0038] , signal is filtered (“smoothed”) also see Figure 4 and [0039]). 
	Wu is silent to by using a filter of order n, and wherein the order of the filter n is 2, 3, 5, or 7. Ochs teaches using a filter of order n, and wherein the order of the filter n is 2, 3, 5, or 7 (See Ochs [0128],3rd order). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the filter of Wu with a 3rd order filter like taught by Ochs to further eliminate noise and motion artifacts outside the features of interest within the PPG signal and to improve physiological information being measured such as an average heart rate (See Ochs [0003] and [0128]).
	Regarding claim 6, Wu teaches a filter (See Wu [0039] and Figure 4).
	Wu is silent to the filter is at least one of a Butterworth filter, a Type-I Chebyshev filter, and a Type-II Chebyshev filter. Ochs teaches the filter is at least one of a Butterworth filter, a Type-I Chebyshev filter, and a Type-II Chebyshev filter (See Ochs [0128], “3rd order Butterworth filter”). It would have been obvious to one of ordinary skill in the art to provide Wu with a filter that is Butterworth filter like that taught by Ochs to further eliminate noise and motion artifacts outside of interest within the PPG signal and to improve physiological information being measured such as an average heart rate (See Ochs [0003] and [0128]).  
	Regarding claim 7, Wu teaches the drift removed signal (See Wu [0038], and see Figure 3B PPG signal with baseline removed). 
	Wu is silent to selecting a frequency band of the filter to retain a maximum energy and viable information, wherein the frequency band ranges from 0.04 hertz (Hz) to 30 Hz. Ochs teaches selecting a frequency band of the filter to retain a maximum energy and viable information (See Ochs [0128], “The PPG signal may be filtered to remove any artifacts outside of the bandwidth of interest for respiration”), wherein the frequency band ranges from 0.04 hertz (Hz) to 30 Hz (See Ochs [0147], “the filter may be implemented in any suitable manner, e.g., with a third order butterworth filter having a cutoff frequency of 7 Hz. The cutoff frequency may be any frequency appropriate to recognize morphology features related to respiration, and may vary based on physiological parameters such as heart rate.” Therefore, the signal can be filtered within any frequency range of interest.) It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Wu with selecting a frequency band of the filter to retain a maximum energy and viable information, wherein the frequency band ranges from 0.04 hertz (Hz) to 30 Hz like that taught by Ochs because selecting a frequency band will eliminate frequencies related to baseline drift which is outside the signal of interest while maintaining morphology features related to measuring heart rate (See Ochs [0147]).	
	Regarding claim 15, Wu teaches wherein filtering the drift removed signal is performed (See Wu [0038], signal is filtered (“smoothed”), also see Figure 4 and [0039]). 
	Wu is silent to by using a filter of order n, and wherein the order of the filter n is 2, 3, 5, or 7. Ochs teaches using a filter of order n, and wherein the order of the filter n is 2, 3, 5, or 7 (See Ochs [0128], 3rd order). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Wu with a 3rd order filter like taught by Ochs to further eliminate noise and motion artifacts outside the features of interest within the PPG signal and to improve physiological information being measured such as an average heart rate (See Ochs [0003] and [0128]).	Regarding claim 16, Wu teaches a filter (See Wu [0039] and Figure 4). 	Wu is silent to the filter is at least one of a Butterworth filter, a Type-I Chebyshev filter, and a Type-II Chebyshev filter. Ochs teaches the filter is at least one of a Butterworth filter, a Type-I Chebyshev filter, and a Type-II Chebyshev filter (See Ochs [0128], “3rd order Butterworth filter”). It would have been obvious to one of ordinary skill in the art to provide Wu with a filter that is Butterworth filter like that taught by Ochs to further eliminate noise and motion artifacts outside of interest within the PPG signal and to improve physiological information being measured such as an average heart rate (See Ochs [0003] and [0128]).  
	Regarding claim 17, Wu teaches the processor (See Wu Figure 1 part 134) and the drift removed signal (See Wu [0038], and see Figure 3B PPG signal with baseline removed). 	Wu is silent to is further configured selecting a frequency band of the filter to retain a maximum energy and viable information, wherein the frequency band ranges from 0.04 hertz (Hz) to 30 Hz. Ochs teaches selecting a frequency band of the filter to retain a maximum energy and viable information (See Ochs [0128], “The PPG signal may be filtered to remove any artifacts outside of the bandwidth of interest for respiration”), wherein the frequency band ranges from 0.04 hertz (Hz) to 30 Hz (See Ochs [0147], “the filter may be implemented in any suitable manner, e.g., with a third order Butterworth filter having a cutoff frequency of 7 Hz. The cutoff frequency may be any frequency appropriate to recognize morphology features related to respiration, and may vary based on physiological parameters such as heart rate.” Therefore, the signal can be filtered within any frequency range of interest.) It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Wu with selecting a frequency band of the filter to retain a maximum energy and viable information, wherein the frequency band ranges from 0.04 hertz (Hz) to 30 Hz like that taught by Ochs because selecting a frequency band will eliminate frequencies related to baseline drift which is outside the signal of interest while maintaining morphology features related to measuring heart rate (See Ochs [0147]).
Claim 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Addison et al. (US7035679B2; hereinafter known as Addison 679) in view of Lee et al. (“The periodic Moving Average Filter for Removing Motion Artifacts from PPG signal”) in view of Addison et al. (US 8364225B2; hereinafter known as Addison 225).
	Regarding claim 8, Wu teaches wherein performing the motion artifact correction (See Wu [0039], “computing device filters out motion artifact noise in the PPG signal) and the filtered signal (See Wu [0039], and Figure 4 “ solid line is the filtered PPG signal segment after motion artifact noise in the PPG signal segment is filtered out”).
	 Wu is silent to decomposing; obtaining a plurality of wavelet coefficients using a continuous wavelet transform (CWT), wherein the plurality of wavelet coefficients is obtained by using a Morlet wavelet identifying motion artifact corrupted coefficients from the plurality of wavelet coefficients; updating the motion artifact corrupted coefficients by reducing the intensity of the identified motion artifact corrupted coefficients; applying a moving average filter (MAF) on the plurality of wavelet coefficients; obtaining smoothed coefficients, based on applying the MAF on the plurality of wavelet coefficients; and reconstructing the corrected signal from the smoothed coefficients using an inverse continuous wavelet transform (ICWT). 
	Addison 679 teaches decomposing (See Addison 679 col. 6 lines 5-15); obtaining a plurality of wavelet coefficients using a continuous wavelet transform (See Addison 679 col. 6 lines 5-23, when performing CWT wavelet coefficients that are a function of scale and position are obtained).It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Wu with technique of decomposing and obtaining a plurality of wavelet coefficients using continuous wavelet transform (CWT) like taught Addison 679 because coefficients using CWT can transform PPG signals into scalograms which depict the PPG signal in a transformed space that provides increased clarity and temporal resolution to distinguish artifacts present within the signal that can be eliminated in order to improve estimation of heart rate (See Addison 679 col. 6 lines 18-21). Addison 679 further teaches wherein the plurality of wavelet coefficients is obtained using a Morlet wavelet identifying motion artifact corrupted coefficients from the plurality of wavelet coefficients (See Addison 679 col. 6 lines 27-30, and see col. 9 lines 35-36, timing of each breath equivalent to motion artifact, also see figure 6e and col. 8 lines 34-47). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Wu in view of Addison 679 with plurality of wavelet coefficients obtained using a Morlet wave identifying motion artifact corrupted coefficients from the plurality of wavelet coefficients like taught by Addison 679, because processing the PPG signal with the Morlet wave would allow the signal to be decomposed such that both frequency characteristics and the location of particular features become highlighted to remove artifacts such as drift while improving the estimation of physiological measures (See Addison 679 col. 9 lines 35-36, timing of each breath equivalent to motion artifact). Wu in view of Addison further teaches reducing the intensity of the identified motion artifact corrupted coefficients (See Addison 679 col. 10 lines 46-48, mean used to determine frequencies of interest which can identify motion artifact See Figure 12), obtaining smooth coefficients (See Addison 679 Figure 7 also see col. Lines 43-47, smooth coefficients is equivalent to improved temporal isolation in Figure 7), reconstructing the corrected signal (See Addison 679 Figure 6e and see col. 8 lines 33-38). It would be obvious to one of ordinary skill in the art to provide Wu in view of Addison 679 with reducing the intensity of the identified motion artifact corrupted coefficients, obtaining smooth coefficients, reconstructing the corrected signal because the following steps are used to process the raw PPG signal and identify/eliminate coefficients related to motion artifacts noise to obtain a denoised PPG signal which would improve detection of abnormal physiological conditions (See Addison 679 Abstract). 
	Wu in view of Addison 679 is silent to applying a moving average filter (MAF); and using an inverse continuous wavelet transform. Lee teaches applying a moving average filter (See Lee abstract). It would be obvious to one of ordinary skill in the art before the effective filing date to provide Wu in view of Addison 679 with a filtering process of applying a moving average filter (MAF) to the signal like taught by Lee to eliminate chances of frequency bands chosen for estimating heart rate to be corrupted with artifacts. (See Lee Abstract). 	Wu in view of Addison 679 in view of Lee is silent to using an inverse continuous wavelet transform. Addison 225 teaches using an inverse continuous wavelet transform (See Addison Figure 3e and 3f also see col. 12 lines 51-59). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Wu in view of Addison 679 in view of Lee with the processing step of performing inverse continuous wavelet transform like taught by Addison 225 to reconstruct the signal to further remove motion artifacts within the PPG signal hence improving estimation of heart rate due to an enhanced PPG signal (See Addison 225 col. 12 lines 51-59).	Regarding claim 9, Addison 679 further teaches wherein identifying the motion artifact corrupted coefficients comprises: identifying the motion artifact corrupted coefficients ( See Addison 679 col. 9 lines 35-36, timing of each breath equivalent to motion artifact) based on obtaining a wavelet scalogram from the wavelet coefficients (See Addison 679 Figure 6e and see col. 8 lines 33-38).
	Regarding claim 10, Addison 679 further teaches wherein the intensity is reduced using a mean and a standard deviation (See Addison 679 col. 10 lines 46-48, mean used to determine frequencies of interest which can identify motion artifact See Figure 12) of non-corrupted wavelet coefficients (See Addison 679 Figure 12 and Figure 6e and see col. 8 lines 33-38, depicts location of corrupted coefficients and non-corrupted wavelet coefficients). 
	Regarding claim 18, Wu teaches the processor ((See Wu Figure 1 part 134) and the filtered signal (See Wu [0039], and Figure 4 “solid line is the filtered PPG signal segment after motion artifact noise in the PPG signal segment is filtered out”).
	 Wu is silent to decomposing; obtaining a plurality of wavelet coefficients using a continuous wavelet transform (CWT), wherein the plurality of wavelet coefficients is obtained by using a Morlet wavelet identifying motion artifact corrupted coefficients from the plurality of wavelet coefficients; updating the motion artifact corrupted coefficients by reducing the intensity of the identified motion artifact corrupted coefficients; applying a moving average filter (MAF) on the plurality of wavelet coefficients; obtaining smoothed coefficients, based on applying the MAF on the plurality of wavelet coefficients; and reconstructing the corrected signal from the smoothed coefficients using an inverse continuous wavelet transform (ICWT). 
	Addison 679 teaches decomposing (See Addison 679 col. 6 lines 5-15); obtaining a plurality of wavelet coefficients using a continuous wavelet transform (See Addison 679 col. 6 lines 5-23, when performing CWT wavelet coefficients that are a function of scale and position are obtained). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Wu with technique of decomposing and obtaining a plurality of wavelet coefficients using continuous wavelet transform (CWT) like taught Addison 679 because coefficients using CWT can transform PPG signals into scalograms which depict the PPG signal in a transformed space that provides increased clarity and temporal resolution to distinguish artifacts present within the signal that can be eliminated in order to improve estimation of heart rate (See Addison 679 col. 6 lines 18-21). Addison 679 further teaches wherein the plurality of wavelet coefficients is obtained using a Morlet wavelet identifying motion artifact corrupted coefficients from the plurality of wavelet coefficients (See Addison 679 col. 6 lines 27-30, and see col. 9 lines 35-36, timing of each breath equivalent to motion artifact). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Wu in view of Addison 679 with plurality of wavelet coefficients obtained using a Morlet wave identifying motion artifact corrupted coefficients from the plurality of wavelet coefficients like taught by Addison 679, because processing the PPG signal with Morlet wave would allow the signal to be decomposed such that both frequency characteristics and the location particular features become highlighted to remove artifacts such as motion artifacts/baseline drift, eliminating these artifacts can enhance the PPG signal therefore improving estimation of physiological measures. (See Addison 679 col. 9 lines 35-36, timing of each breath equivalent to motion artifact). Wu in view of Addison further teaches reducing the intensity of the identified motion artifact corrupted coefficients (See Addison 679 col. 10 lines 46-48, mean used to determine frequencies of interest which can identify motion artifact See Figure 12), obtaining smooth coefficients (See Addison 679 Figure 7 also see col. Lines 43-47, smooth coefficients equivalent to improved temporal isolation in Figure 7), reconstructing the corrected signal (See Addison 679 Figure 6e and see col. 8 lines 33-38). It would be obvious to one of ordinary skill in the art to provide Wu in view of Addison 679 with reducing the intensity of the identified motion artifact corrupted coefficients, obtaining smooth coefficients, reconstructing the corrected signal because the following steps are used to process the raw PPG signal and identify/eliminate coefficients related to motion artifacts noise to obtain a denoised PPG signal which would improve detection of abnormal physiological conditions (See Addison 679 Abstract).  
	Wu in view of Addison 679 is silent to applying a moving average filter (MAF); and using an inverse continuous wavelet transform. Lee teaches applying a moving average filter (See Lee abstract). It would be obvious to one of ordinary skill in the art before the effective filing date to provide Wu in view of Addison 679 with a filtering process of applying a moving average filter (MAF) to the signal like taught by Lee to eliminate chances of frequency bands chosen for estimating heart rate to be corrupted with artifacts or baseline drift noise overlapping the PPG signal used for estimation of physiological conditions(See Lee Abstract). 	Wu in view of Addison 679 in view of Lee is silent to using an inverse continuous wavelet transform. Addison 225 teaches using an inverse continuous wavelet transform (See Addison Figure 3e and 3f also see col. 12 lines 51-59). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Wu in view of Addison 679 in view of Lee with the processing step of performing inverse continuous wavelet transform like taught by Addison 225 to reconstruct the signal to further remove motion artifacts within the PPG signal hence improving estimation of heart rate due to an enhanced PPG signal (See Addison 225 col. 12 lines 51-59).	Regarding claim 19, Addison 679 further teaches wherein identifying the motion artifact corrupted coefficients comprises: identifying the motion artifact corrupted coefficients ( See Addison 679 col. 9 lines 35-36, timing of each breath equivalent to motion artifact) based on obtaining a wavelet scalogram from the wavelet coefficients (See Addison 679 Figure 6e and see col. 8 lines 33-38).
	Regarding claim 20, Addison 679 further teaches wherein the intensity is reduced using a mean and a standard deviation (See Addison 679 col. 10 lines 46-48, mean used to determine frequencies of interest which can identify motion artifact See Figure 12) of non-corrupted wavelet coefficients (See Addison 679 Figure 12 and Figure 6e and see col. 8 lines 33-38, depicts location of corrupted coefficients and non-corrupted wavelet coefficients). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791